Citation Nr: 0740623	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:  Nevada Office of Veterans' Services 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1959 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision, dated in February 2007, the Board denied 
service connection for post-traumatic stress disorder.  On 
appeal of the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), the Court in an Order, 
dated in September 2007, granted a Motion for Remand of the 
VA Secretary and vacated the Board's decision, and remanded 
the case to the Board for readjudication consistent with the 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In April 2005, the veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  
Before retiring, the Veterans Law Judge promulgated a 
decision in February 2007, which the Court vacated and 
remanded to the Board in September 2007.  By letter in 
November 2007, the Board offered the veteran an opportunity 
for another hearing before a Veterans Law Judge who will 
decide his case.  In November 2007, the veteran replied that 
he desired a videoconference hearing before a Veterans Law 
Judge. 

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the VA office in Las Vegas.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  


